Citation Nr: 0631422	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post removal left testicle.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II.

3.  Whether new and material evidence was received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD) and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In May 2005, the veteran testified at a 
hearing before the undersigned conducted at the VA RO in Las 
Vegas, Nevada.  His case was subsequently transferred to the 
VA RO in Des Moines. 

In September 2006, the Board granted the veteran's May 2005 
motion to advance his case on the Board's docket.  
38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  

In an unappealed August 1968 rating decision, the RO denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  Where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) 
(a new etiological theory does not constitute a new claim).

In an August 1983 decision, the Board denied the veteran's 
claim for service connection for PTSD.  That determination is 
final, and may not be reopened without evidence deemed to be 
new and material.  Then, in an August 2000 rating decision, 
the RO declined to find that new and material evidence was 
submitted to reopen the previously denied claim for service 
connection for PTSD.  This is the last final denial on any 
basis.  The current appeal comes before the Board from the RO 
rating decision of July 2004 that denied the veteran's claim 
for service connection for PTSD.

The Board points out in this regard, however, that in July 
2004, the RO apparently reopened the veteran's claim and 
denied it on the merits.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claims ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The claim of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	On May 27, 2004, prior to the promulgation of a decision 
in the appeal, the RO received notification from the 
appellant, through his representative, that he wished to 
withdraw his claims for increased evaluations for status 
post removal left testicle and diabetes mellitus Type II 
from appellate consideration. 

2.	In an August 1983 decision, the Board denied the 
veteran's claim for service connection for PTSD.

3.	In an unappealed August 2000 decision, the RO declined 
to find that new and material evidence was received to 
reopen his claim for service connection for PTSD.   

4.	The evidence added to the record since the August 2000 
RO decision that declined to find that new and material 
evidence was submitted to reopen the previously denied 
claim for service connection for PTSD, is not cumulative 
and redundant, was not previously on file, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal relating 
to the issues of increased evaluations for status post 
removal left testicle, in excess of 10 percent, and diabetes 
mellitus Type II, in excess of 20 percent, have been met, the 
Board does not have jurisdiction to consider the claims.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2006)

2  Evidence received since the August 2000 rating decision 
that declined to find that new and material evidence was 
submitted to reopen the previously denied claim for service 
connection for PTSD, is new and material, and the claim for 
service connection for PTSD, is reopened.  38 U.S.C.A. §§ 
5100-5103A, 5107, 5108, 7104(b), 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken herein below is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  
It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folders, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).


II.	Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

In a March 1999 determination, the RO denied the veteran's 
claim for an increased rating for his status post removal of 
the left testicle and, in a June 2002 rating, the RO granted 
service connection and a 20 percent rating for diabetes 
mellitus Type II.  The veteran perfected his appeal as to the 
RO's denial of his increased rating claim and the rating 
assigned for diabetes mellitus.

In a May 2004 signed statement, the veteran's representative 
notified the RO that the veteran wished to withdraw his 
appeal as to the claims for increased evaluations for status 
post removal left testicle and diabetes mellitus Type II, 
before a final decision was promulgated by the Board.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to these matters.  Accordingly, 
the Board does not have jurisdiction to review these issues, 
and they must therefore be dismissed.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

III.	New and Material Evidence

In this case, in an August 1983 decision, the Board denied 
the veteran's original claim for service connection for PTSD, 
on the basis that there was no clinical diagnosis of PTSD.  

Evidence considered by the Board at the time that it denied 
the veteran's claim for service connection for PTSD included 
the veteran's service medical records (SMRS).  SMRS indicate 
he was hospitalized for a psychiatric problem in July 1967 
and, upon evaluation, it was felt he suffered from an acute 
schizophrenic reaction, undifferentiated type, manifested by 
weird dreams or hallucinations.  At separation, no further 
psychiatric pathology was noted.

A June 1968 VA examination report did not show an acquired 
psychiatric disorder.
 
VA medical records indicate the veteran was repeatedly 
hospitalized during 1970 for treatment of habitual or 
excessive alcohol use and passive-aggressive personality.

A July 1979 VA examination report indicates the veteran 
suffered from episodic excessive drinking and irritability 
secondary to the excessive drinking.

A July 1981 VA outpatient psychiatric examination record 
reflects a diagnosis of generalized anxiety disorder and 
multiple somatic complaints.

The Board also considered findings of a September 1981 VA 
examination when the diagnoses included generalized anxiety 
disorder and alcohol abuse in remission; it was also noted 
that a diagnosis of PTSD was not supported by the evidence of 
record.

A September 1981 statement from a VA clinical psychologist 
noted diagnoses of alcohol dependency and generalized anxiety 
disorder.

An April 1982 VA psychiatric examination report includes an 
opinion that the veteran's clinical findings did not meet the 
criteria for PTSD.  It was noted that he did not report any 
reexperiencing of trauma, nor did he demonstrate or report 
any numbing of responsiveness or reduced involvement.  
Clinical impressions of alcohol abuse in remission and 
passive-aggressive personality traits were noted, as well as 
generalized anxiety disorder.
 
In February 2000, the RO received the veteran's request to 
reopen his claim for service connection for PTSD.  Evidence 
added to the record included VA medical records dated in 
February 1990, and from June 1998 to September 1999; Also 
added to the record were a VA psychiatric examination report 
dated June 1990; a VA mental disorders examination report 
dated March 1993; and a stressor verification statement in 
which the veteran said that he did not recall events.  

In an August 2000 rating decision, the RO determined that new 
and material evidence was not received to reopen the claim.  
The RO determined there was no clear diagnosis of PTSD or 
evidence of a sufficient stressor.  The veteran was notified 
of the RO's action but did not appeal this decision and it 
became final.

The August 2000 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 2000 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in February 2003, the regulations in effect 
since August 29, 2001 are for application.  Those new 
provisions provide that new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in February 2003.  Evidence 
added to the record since the August 2000 RO decision 
includes the veteran's oral and written statements in support 
of his claim and VA medical records and examination reports, 
dated from March 1995 to August 2006, some duplicative of 
those previously considered by the RO.  An August 2005 VA 
record diagnosed the veteran with PTSD.  

Also added to the record is an October 2003 VA psychiatric 
examination report.  During the examination, the veteran 
reported being involved in the Vietnam Conflict.  He 
described numerous symptoms of PTSD including intrusive 
thoughts or memories, flashbacks, difficulty sleeping, 
irritability, hypervigilance, difficulty with concentration, 
and avoidance of people or places that remind him of the war.  
Upon completion of the examination, the examiner diagnosed 
the veteran with PTSD and alcohol dependence in remission for 
twenty-five years. 

In a May 2004 signed statement, the veteran said that while 
in Pleiku, from 1966 to 1967, he was exposed to rocket and 
mortar fire.

Further, during his May 2005 Board hearing, the veteran 
described several stressful events to which he was exposed 
during his time in Vietnam.  In one incident, some time 
between May and August 1967, he said his unit came under 
attack outside of Saigon at Long Binh.  During the attack, a 
fellow soldier named Mike was shot and died in the veteran's 
arms.  

As indicated above, the veteran has asserted that he has 
PTSD, and that the disorder had its origin during his period 
of active service.  The veteran argued in his May 2005 
testimony that his stressful events in service included 
exposure to mortar and rocket fire some time between May and 
August 1967, outside of Saigon at Long Binh, when a comrade 
named Mike died in the veteran's arms.

The evidence received since the August 2000 RO decision 
consists of VA medical records and examination reports, 
service records, and the veteran's oral and written 
statements.  The more recent VA medical records and 
examination reports, including an October 2003 VA examination 
report, reflect a diagnosis of PTSD, and the veteran's May 
2005 testimony describes his alleged stressful events in 
service when he maintains he was exposed to mortar and rocket 
fire outside of Saigon at Long Binh when a comrade named Mike 
died in his arms some time between May and August 1967.  That 
evidence is new, and does bear directly on the question of 
whether the veteran has PTSD related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and, thus does is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
As such, it is considered new and material and the claim is 
reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for PTSD, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

The appeal as to the issues of an increased evaluation for 
status post removal left testicle, above 10 percent, and an 
initial evaluation for diabetes mellitus Type II, above 20 
percent, are dismissed.

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.


REMAND

Having reopened the claim of service connection for PTSD, the 
Board finds that additional development is necessary with 
respect to the reopened claim.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

An October 2003 VA examination report includes a diagnosis of 
PTSD.  The examiner noted that the veteran had distressing 
and intrusive memories of combat, of people being killed and 
dying, and of people being injured related to his time of 
military service in Vietnam.  The examiner stated the veteran 
has considerable PTSD symptomatology.  The examiner opined 
that as the veteran's health deteriorates, he will have an 
increase in symptoms of PTSD.

During his Board hearing in May 2005, and in various written 
statements, the veteran provided a description of his alleged 
stressful events in service.  

In a May 2004 written statement, he said that while in 
Pleiku, from 1966-1967, he was under rocket and mortar attack 
and a fellow soldier died in his arms.

The veteran also testified that, some time between May and 
August 1967, a fellow soldier named Mike died in his arms 
after being shot while the unit was stationed at Long Binh.  
The veteran described witnessing several other soldiers' 
dying.  However, he did not remember exact locations, dates, 
or names.  The veteran also described being in constant fear 
of losing his own life.   

The veteran also reported injuring his groin while in 
Vietnam.  As a result of this injury, the veteran had to have 
his left testicle removed.  

The Board is aware that the RO contacted the veteran on 
several occasions and requested that he provide a detailed 
description of his in-service stressors.  The Board notes 
that the veteran submitted a completed stressor verification 
form in August 2004.    

Given that the veteran has provided a description of his in-
service stressors, it is the responsibility of the RO to 
contact the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) to obtain the unit records for his 
unit (the 82nd Quartermasters Regiment) and to conduct 
further unit research, if possible.  

The RO has not accomplished this to date.  Moreover, if the 
claimed in-service stressor or stressors can be verified, the 
Board finds that a current VA examination addressing the 
nature and likely etiology of the claimed PTSD is 
"necessary" under 38 U.S.C.A. § 5103A(d).  

Additionally, the Board notes that VA regulations provide 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, such as 
the Social Security Administration (SSA).  See 38 C.F.R. 
§ 3.159(c)(2).  In this regard, the Board observes that on 
several occasions the veteran indicated he was either 
applying for or receiving SSA disability benefits.  Thus, the 
SSA may have medical records in conjunction with this 
application that would bear on the veteran's current appeal 
before the Board.  38 C.F.R. § 3.159(c)(2).  The Board is 
aware that an attempt to secure such records was made in 
February 1993.  The record does not contain evidence of a 
response to this request.  The Board finds that a more 
contemporaneous request for SSA medical records should now be 
made.

Finally, since the September 2004 statement of the case (SOC) 
was issued, new pertinent medical evidence was added to the 
file, although it does not appear that the veteran waived the 
RO's initial review of this information.  As such, this needs 
to be done prior to appellate consideration of the veteran's 
claim. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103 and 5103A, and any other 
applicable legal precedent, by way of 
a written notice to the veteran.  Such 
notice should specifically apprise him 
of the evidence and information 
necessary to substantiate his claim 
and inform him whether he or VA bears 
the burden of producing or obtaining 
that evidence or information, and of 
the appropriate time limitation within 
which to submit any evidence or 
information.  The veteran should also 
be provided with an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.	The RO should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits (and any subsequent 
disability determination evaluations).  
All records obtained should be 
associated with the claims file.

3.	The RO should attempt to corroborate 
the veteran's alleged stressful events 
in service to include a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously 
U.S. Army Armed Services Center for 
Unit Records Research (CURR)).  The RO 
should provide CURR with all pertinent 
information, to include copies of 
personnel records, units of 
assignment, and stressor statements 
(dated in May 2004 and the veteran's 
May 2005 hearing testimony).  The RO 
should specifically request CURR to 
verify whether the 82th Quartermasters 
Regiment was the subject of rocket and 
mortar attacks for the period from May 
to August 1967, to specifically 
include whether the base outside 
Saigon, in Long Binh, or at Pleiku, at 
which it was apparently stationed, was 
subjected to attacks and if a soldier 
named "Mike" was shot and killed.  If 
these alleged stressors cannot be 
verified, that should be stated.  Unit 
histories should be provided if 
available.

4.	After the above has been accomplished, 
then the RO should make arrangements 
for the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress or other 
neuropsychiatric disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are found 
to be present.  The veteran's claims 
files should be made available to the 
examiner prior to the examination and 
the examiner is specifically requested 
to review the October 2003 VA 
examination report.  All indicated 
tests and studies should be performed 
and all clinical findings reported in 
detail.

a.	The examiner should be advised 
that the veteran maintains that 
sometime between May and August 
1967, a fellow soldier named Mike 
was shot and died in the 
veteran's arms. 

b.	The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressor(s), e.g., locations, 
dates, and identities of 
individuals involved.  Then, 
pending verification of the 
veteran's exposure thereto, the 
examiner should consider the 
veteran's alleged in-service 
stressor(s) for the purpose of 
determining whether such 
stressor(s) was (were) severe 
enough to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to 
support the diagnosis of PTSD 
have been satisfied by the in- 
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested 
to identify the diagnostic 
criteria, including the specific 
stressor(s) supporting the 
diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested 
to render an opinion as to 
whether it is at least as likely 
as not (i.e., at least a 50- 50 
probability) that any such 
diagnosed psychiatric disorder 
was caused by military service, 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).  
The examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses and to address the 
opinion rendered by the VA 
examiner in October 2003 (when 
PTSD was diagnosed). 

e.	NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it

f.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The 
claims files must be made 
available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such 
a review of the claims file was 
made.

5.	Thereafter, the RO should readjudicate 
the appellant's claim for entitlement 
to service connection PTSD.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case.  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the September 2004 SOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


